DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 10/7/21.  Claims 1, 10, and 19 have been amended.  Claims 1-20 are pending and an action on the merits is as follows. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 151, 545. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found and implied in the instant application.
Claim 1 of the instant application recites the following limitations:  A platform for secure and efficient transaction resolution and execution, said platform comprising a smart card that comprises: a microprocessor; a camera; a power source for the microprocessor and the camera, wherein said power source is rechargeable via a universal serial bus (USB) port; a wireless communication element configured to provide wireless communication between the smart card and a central system and/or payment gateway; and a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to: capture, via the camera, an image of an object, said object associated with one of a plurality of service categories; process the image of the object via an image processing module; determine the service category, from the plurality of service categories, which is associated with the object; determine a service provider, from a plurality of service providers, that provides the service of the service category for a user associated with the platform; determine a monetary balance owed by the user to the service provider for the service; and -3-Attorney Docket No. 104-612C0N Application No. 17/477,72 1 Prelim. Amd. Dated October 7, 2021 execute a payment, in the amount of the monetary balance, from an account associated with the user to the service provider.
	Whereas claim 1 of US Patent No. 11, 151, 545 the applicant claims the following:  
 A platform for secure and efficient transaction resolution and execution, said platform comprising a smart card that comprises: a microprocessor; a camera; a power source for the microprocessor and the camera; a wireless communication element configured to provide wireless communication between the smart card and a central system and/or payment gateway; and a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to: capture, via the camera, an image of an object, said object associated with one of a plurality of service categories; process the image of the object via an image processing module; determine the service category, from the plurality of service categories, which is associated with the object; determine a service provider, from a plurality of service providers, that provides the service of the service category for a user associated with the platform; determine a monetary balance owed by the user to the service provider for the service; and execute a payment, in the amount of the monetary balance, from an account associated with the user to the service provider.
The instant claims obviously encompass the claimed invention of the patented application and differs only by terminology which is well within the level of one of ordinary skill in the art .  Reading claims 1-20 of the instant application in light of the specification, the Examiner finds that claims 1-20 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 11, 151, 545.
The correspondence of claims is as follows:
Claim 1 of the instant applicant corresponds to claim 1 of US Patent No. 11, 151, 545.
Claim 2 of the instant applicant corresponds to claim 2 of US Patent No. 11, 151, 545.
Claim 3 of the instant applicant corresponds to claim 3 of US Patent No. 11, 151, 545.
Claim 4 of the instant applicant corresponds to claim 4 of US Patent No. 11, 151, 545.
Claim 5 of the instant applicant corresponds to claim 5 of US Patent No. 11, 151, 545.
Claim 6 of the instant applicant corresponds to claim 6 of US Patent No. 11, 151, 545.
Claim 7 of the instant applicant corresponds to claim 7 of US Patent No. 11, 151, 545.
Claim 8 of the instant applicant corresponds to claim 8 of US Patent No. 11, 151, 545.
Claim 9 of the instant applicant corresponds to claim 9 of US Patent No. 11, 151, 545.
Claim 10 of the instant applicant corresponds to claim 10 of US Patent No. 11, 151, 545.
Claim 11 of the instant applicant corresponds to claim 11 of US Patent No. 11, 151, 545.
Claim 12 of the instant applicant corresponds to claim 12 of US Patent No. 11, 151, 545.
Claim 13 of the instant applicant corresponds to claim 13 of US Patent No. 11, 151, 545.
Claim 14 of the instant applicant corresponds to claim 14 of US Patent No. 11, 151, 545.
Claim 15 of the instant applicant corresponds to claim 15 of US Patent No. 11, 151, 545.
Claim 16 of the instant applicant corresponds to claim 16 of US Patent No. 11, 151, 545.
Claim 17 of the instant applicant corresponds to claim 17 of US Patent No. 11, 151, 545.
Claim 18 of the instant applicant corresponds to claim 18 of US Patent No. 11, 151, 545.
Claim 19 of the instant applicant corresponds to claim 19 of US Patent No. 11, 151, 545.
Claim 20 of the instant applicant corresponds to claim 20 of US Patent No. 11, 151, 545.

Conclusion
The following reference is cited but not relied upon :   
Cardinal et al. discloses a Smart card that  includes a camera .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887